Petitioner being confined in the county jail of Grady county, Oklahoma, has applied for the issuance of a writ of habeas corpus in order that she may be admitted to bail pending trial on said charge. This application is made upon two grounds. First. That the proof is not evident or the presumption great that petitioner is guilty of the crime of which she is charged. Second. That petitioner is afflicted with a chronic disease which has been greatly aggravated by her imprisonment, and that her continued confinement in the county jail of Grady county pending her final trial upon said charge will result in a serious and permanent impairment of her health.
This court expresses no opinion as to the guilt or innocence of petitioner, but upon a consideration of the entire record, in view of the health of petitioner, the court is of the opinion that she should be admitted to bail in the sum of $10,000. It is therefore ordered that the application for writ of habeas corpus be sustained and that petitioner be admitted to bail in the sum of $10,000, to be approved by the clerk of the district court of Grady county.